345 F.2d 239
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DAYLIGHT GROCERY COMPANY, Respondent.
No. 22059.
United States Court of Appeals Fifth Circuit.
May 12, 1965, Rehearing Denied June 10, 1965.

Wayne S. Bishop, Atty., Marcel Mallet-Prevost, Asst. Gen. Counsel, Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Melvin Pollack, Atty., N.L.R.B. Washington, D.C., for petitioner.
Franklin Reinstine, Reinstine, Reinstine & Panken, Jacksonville, Fla., for respondent.
Before TUTTLE, Chief Judge, and RIVES and BELL, Circuit Judges.
PER CURIAM:


1
The Board found that respondent had violated 8(a)(1) of the Act through coercive interrogation, threats of reprisal and offers of benefits; 8(a)(2) through support of an employee's committee; 8(a)(3) by reason of discriminatory discharges and transfers; and 8(a)(5) by refusing to bargain.  29 U.S.C.A. 158(a)(1), (2), (3), and (5).  The order of the Board is amply supported in fact and in law.  It follows that it will be enforced.